Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Arar et al. (U.S. Patent Application No. 6,027,304; hereinafter "Arar") in view of Nixon (GB Patent No. 667981, hereinafter "Nixon") which teaches a system comprising an inlet duct comprising a first conduit having end zones, wherein the end zones having plurality of openings, wherein the plurality of openings of each end zone have different geometries in size and number. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a third zone comprising a third set of openings of the plurality of openings, wherein the third zone is coupled to the second zone, wherein the second zone is disposed between the first and third zones, wherein the third zone comprises a third geometry of the third set of openings of the plurality of openings along the third zone, wherein the first conduit comprises at least one of: the first and third geometries are the same; the first and third geometries comprise larger sized openings than the second geometry; or the first, second, and third geometries define alternating geometries in the respective first, second, and third zones, or wherein the one or more differences comprise at least two of: angles, shapes, sizes, or densities of the first and second sets of openings.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745